DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.

Claim Interpretation

	Claim 1, b describes the solvent being miscible in water and “adapted to” dissolve the vegetable oil to form a solution.  Based on the specification, it seems that there is not a process used to adapt the vegetable oil to dissolve in the solvent, but that use of certain solvents will fulfill this feature. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 7 describes a catalyst and one of those can be heat.  However, the attached document from the Department of Energy (DOE) describes catalysts as being a substance, which heat is arguably not and that substance is not consumed, which heat can be.  

	Claim 2, line 3 describes the organic as “recalcitrant”.  It is unclear which chemicals are being referred to in this instance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrecola (US Pub.: 2014/0121137) and in view of Hill (US Pub.: 2015/0068755).
The claims are composition-type claims.  Therefore, the method steps of the claims are intended use.  Furthermore, Claim 1 uses the term “consisting essentially of”.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).
As to Claims 1, 4 and 12, Andrecola describes a composition used for remediation of wells or pipelines damaged by hydrocarbons (para. 2).  The composition used contains at least one water-miscible vegetable oil (para. 30, a and para. 36), a fatty acid solvent (para. 30, a) and at least one ionic surfactant (para. 30, b).  
The surfactant/emulsifiers used in the composition (para. 30, b or para. 43) can be considered part of the surfactant composition described in Claim 1, a of the claims in this application.
As to the solvent feature of Claim 1, b of the claims, Andrecola describes use of a fatty acid solvent (para. 30, a) but does not fully describe all the solvents useable, except that a fatty acid alcohol can be used (para. 35).  
As to the composition of Claim 1, c, Andrecola explains that their compound can include highly alkaline compositions for pH adjustment (para. 51).
Hill describes a composition used as an emulsion or microemulsion in oil/gas wells (abstract).  The composition includes a solvent, surfactant and other additives (abstract).  As to the solvent, Hill explains that an alcohol can be used in an amount of 1-50 wt % (para. 41) and that this alcohol can be isopropanol (para. 41).  The reason alcohol may be beneficial is because alcohol may serve as a coupling agent between the solvent and the surfactant and aid in the stabilization of the emulsion (para. 99).  The alcohol component may include one or multiple alcohol compounds, one of which can include isopropanol (para. 99).  Additionally, Hill explains that isopropanol can also function as a corrosion inhibitor (para. 107).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an alcohol in the solvent of Andrecola, such as isopropanol, as taught by Hill because Hill explains that alcohol serves as a coupling agent between the solvent and the surfactant and functions as a corrosion inhibitor.
	As to the “consisting essentially of” feature of Claims 1 and 12, Andrecola describes the entire composition being made-up of the compounds listed in claim 1, the fatty acid/the solvent and the at least one surfactant.  Although other additives may be added to this, the composition meets the “consisting essentially of” features of the claim.

	As to Claim 3, Andrecola teaches that the solvent used may be found in 30-50% of the composition (para. 32) and the fatty acids, which can be vegetable oils is in the composition from 30-50 % of the composition (para. 38, 37).  Furthermore, when the solvent is alcohol, Hill also teaches that these solvents can be present in an amount of 1-50 % (para. 41).
	The obviousness statement above for why one would add an alcohol as a solvent or as a co-solvent, is reiterated here.

Claim(s) 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey (US Pub.: 2009/0023820).
The claims are composition-type claims.  Therefore, the method steps of the claims are intended use.  Furthermore, Claim 1 uses the term “consisting essentially of”.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).
Dailey describes a composition that includes a mixture of a short-chain component and a long-chain component (see abstract, A and B).  The short-chain component can be an alkanol (para. 20) with carbon atoms ranging from 1 to 7 carbon atoms in the mixture 10% or less (para. 29).  Methanol, ethanol and Isopropanol alcohols fall within the range where the carbon atoms range from 1-7 carbon atoms.  This can meet the solvent feature of Claim 1, b.  The alcohol used here is the same described in the specification of this application as well as Claims 4 and 12.  Therefore, the same compositions would have the same properties with regard to their miscibility to water and dissolution properties to vegetable oil to form a solution. 
The long chain composition can be corn oil, olive oil, and other vegetable-based oils (para. 33).  As to the surfactant feature in claim 1, a, Dailey teaches that that the formulation can include additional surfactants (para. 47).  This meets the feature of Claim 1, a.
As to Claim 1, c, Daily teaches that the composition may include an enzyme (para. 0189).  This can be considered a catalyst.
	As to the “consisting essentially of” feature of Claims 1 and 12, Dailey describes their composition as mainly composed of the short-chain component and the long-chain component (abstract).  Therefore, although other additives may be added to this, the composition meets the “consisting essentially of” features of the claim.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey as applied to claim 1 above, and further in view of DW (CN1071449).
The “consisting essentially of” feature described in Claim 1 above is reiterated here.
As to the composition of Claim 5, step a, Dailey explains that the long chain can be a vegetable oil (para. 33) and can be in the composition from 90-95% (para. 33).
As to the compound in step b: the surfactant, the co-surfactant and the polymer, Dailey describes the short chain component A may include a mixture of alkanols (para. 21), some of which contain ethoxy groups (para. 26).  Dailey explains that some of the alkanols can have a carbon chain of 12 or 20 or greater (para. 39).  This qualifies as a fatty alcohol alkoxylate.  This meets the surfactant and the co-surfactant feature of Claim 5, step b.
The ratio of this short-chain component to the long-chain component, which can be a vegetable oil is from 99:1 to 1:99 (para. 41), which overlaps the claimed range of the amount of composition b, where the short-chain component is the surfactant and co-surfactant.  
As to the polymer, the material can contain a soil releasing polymer in an amount of 0.3-1.5% (para. 188).  As to the HLB feature of the surfactants, Daily teaches that the emulsifiers added to the composition have an HLB value of 6-16 (para. 73) but does not explain that the surfactants have an HLB of 6-8. 
DW describes a hard surface detergent composition (title) used to clean (abstract).  The composition includes non-ionic surfactants and solvent(s) (see description, para. 3).  DW explains that oil and greasy dirt is cleaned well using non-ionic surfactant because it has better foaming (see section (a), para. 1).  As to the HLB feature, DW explains that any known surfactant with an HLB value of 6-18 provides sufficient cleaning and emulsifying benefits to clean the surface (see section a, para. 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ non-ionic surfactants with an HLB of 6-18, as taught by DW for use in the surfactants of Dailey because DW explains that these types of surfactants are effective for cleaning and foaming.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey as applied to claim 1 above, and further in view of Adams (WO 2011/078949).
Dailey describes their composition as used for cleaning hard surfaces (abstract) or as a detergent in fiber processing (Claim 11, para. 133).  The reference does not describe the composition containing enzymes selected from triglyceride lipases that hydrolyze an ester linkage of a triglyceride.  
	Adams describes a surfactant used to improve cleaning of lipid-based stains (title).  The reference explains that enzymes, such as lipases are already known in the art for detergents (para. 3).  However, a particular class of lipases, particularly those that hydrolyze triglycerides have improved cleaning results (para. 4).  As a result, Adams describes inclusion of lipases that hydrolyze triglycerides in order to remove stains (para. 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a triglyceride hydrolyzing lipase, as taught by Adams for use with the cleaning composition of Dailey because Adams explains that these superior effectiveness in removing oily stains.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey as applied to claim 1 above, and further in view of Hellsten (US Pat.: 3655569).
	Dailey explains that their composition is added to a machine that heats up the composition used to treat the fabric (para. 211 and table 6).  The reference does not state that the heating is performed by one of the means described in Claim 9.
	Hellsten describes a detergent composition (title) that is commonly known in the prior art to come into contact with heating elements (col. 1, lines 30-33) that are electrical heating elements (col. 1, line 32) used in clothes washing machines (col. 1, line 31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the composition of Dailey using an electrical heating element, as taught by Hellsten for use with the composition of Dailey because heating compounds are known to facilitate heating typical is clothes treatment.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey as applied to claim 12 above, and further in view of DW (CN1071449).
The “consisting essentially of” feature described in Claim 1 above is reiterated here.
As to the composition of Claim 13, step a, Dailey explains that the long chain can be a vegetable oil (para. 33) and can be in the composition from 90-95% (para. 33).  This overlaps the claimed range. 
As to the compound in step b: the surfactant, the co-surfactant and the polymer, Dailey describes the short chain component A may include a mixture of alkanols (para. 21), some of which contain ethoxy groups (para. 26).  Dailey explains that some of the alkanols can have a carbon chain of 12 or 20 or greater (para. 39).  This qualifies as a fatty alcohol alkoxylate.  This meets the surfactant and the co-surfactant feature of Claim 5, step b.
The ratio of this short-chain component to the long-chain component, which can be a vegetable oil is from 99:1 to 1:99 (para. 41), which overlaps the claimed range of the amount of composition b, where the short-chain component is the surfactant and co-surfactant.  
As to the polymer, the material can contain a soil releasing polymer in an amount of 0.3-1.5% (para. 188).  As to the HLB feature of the surfactants, Daily teaches that the emulsifiers added to the composition have an HLB value of 6-16 (para. 73) but does not explain that the surfactants have an HLB of 6-8. 
DW describes a hard surface detergent composition (title) used to clean (abstract).  The composition includes non-ionic surfactants and solvent(s) (see description, para. 3).  DW explains that oil and greasy dirt is cleaned well using non-ionic surfactant because it has better foaming (see section (a), para. 1).  As to the HLB feature, DW explains that any known surfactant with an HLB value of 6-18 provides sufficient cleaning and emulsifying benefits to clean the surface (see section a, para. 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ non-ionic surfactants with an HLB of 6-18, as taught by DW for use in the surfactants of Dailey because DW explains that these types of surfactants are effective for cleaning and foaming.

	As to Claim 14, Dailey explains that the short-chain component can be an alkanol (para. 20) with carbon atoms ranging from 1 to 7 carbon atoms in the mixture 10% or less (para. 29).  Methanol, ethanol and Isopropanol alcohols fall within the range where the carbon atoms range from 1-7 carbon atoms.
References Made of Record
	The following additional references from the examiner’s search are made of record:
Poltronieri (US Pub.: 2017/0218255). Poltronieri describes a composition used for the solubilization of oil depositions (abstract, para. 2).  The reference explains that in the background, several techniques are employed in the oil industry to tackle this problem (para. 3).  One of the issues not solved in the prior art is the use of solvents (para. 7, 5).  When attempting to replace solvents, Poltronieri explains that there is a challenge for determining the most effective solvents and their optimal concentration in the composition of an effective treatment fluid (para. 12).  The solvents used in treating oil deposits can include a mixture of solvents (para. 13).    
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 7 has some product-by-product features, particularly, how the alkyl oxide is made.  However, since the alkyl oxide has a certain alkaline concentration and a certain alcohol concentration used, some of which forms the alkyl oxide solution, this feature is novel in light of the references cite.

 Andrecola and Dailey teach adding an alcohol, but none of the references disclose adding KOH or NaOH to the alcohol, dissolving them in the solution to produce a concentration of 0.1 to 5wt% of the alkaline compound to form an alkyl oxide. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 29, 2022